Citation Nr: 1704520	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone, currently rated 40 percent.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active military from January 1991 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 1999 the Veteran filed a claim for service connection for a left wrist disability.  In a September 1999 rating decision, the RO granted service connection for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone, effective February 4, 1999, and assigned a 20 percent disability rating.  The Veteran appealed this rating decision in March 2000 and a Statement of the Case (SOC) was issued in June 2000.  However, the Veteran did not perfect his appeal rights within 60 days of the issuance of the SOC.  38 C.F.R. § 20.302(b) (2016).  Then, in July 2005, the Veteran filed a claim for an increased disability rating for his left wrist disability.  In an October 2005 rating decision, the RO increased the disability rating to 40 percent for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone.  The Veteran did not appeal this rating decision.  Again, in July 2008 the Veteran filed a claim for an increased disability rating for his left wrist disability.  In a September 2008 rating decision, the RO continued the 40 percent disability rating for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone.  The Veteran did not appeal this rating decision.  Then, in June 2010 the Veteran filed a claim for an increased disability rating for his left wrist disability.  In an August 2010 rating decision, the RO continued the 40 percent disability rating for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone.  The Veteran timely appealed this rating decision.
 
Additional evidence has been added to the claims file after the January 2016 Supplemental SOC (SSOC) and notification of certification of the appeal to the Board.  None of this evidence is, however, pertinent to the claims being decided, herein, as it does not relate to the period on appeal for the left wrist disability or employability.  Consequently, a remand for initial RO review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).


FINDINGS OF FACT

1. The Veteran's status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone disability has been manifested by pain, stiffness, weakness, swelling, tenderness, favorable ankylosis, and flare-ups of pain.  Left wrist scars are superficial in nature and not painful or unstable.

2. The Veteran's service-connected status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone disability does not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215, 5125, 7801-7805 (2016).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claims in a June 2010 letter.  Specifically, the letters advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations for the Veteran's increased rating claim in June 2010 and September 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the reasons indicated in the discussion below, the most recent VA examination is adequate.  The examination report includes responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently assigned a 40 percent disability rating for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone, under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).  

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The current rating exceeds the maximum rating pursuant to Diagnostic Code 5215 for limitation of motion; thus, his left wrist claim will be evaluated pursuant to Diagnostic Code 5214.

Under Diagnostic Code 5214, the highest compensable rating for ankylosis involving the minor wrist in any position other than favorable is 40 percent for the minor hand.   Here, the evidence indicates that the Veteran is left handed.  Therefore, the ratings for the minor side are for consideration.

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81(1996).

Relevant evidence of record consists of VA examinations in June 2010 and September 2015, VA treatment records, as well as the Veteran's statements.  

The Veteran was afforded a VA examination in June 2010.  A diagnosis of left wrist posttraumatic fusion and deformity involving the radius and carpal bones was provided.  The Veteran claimed that his left wrist condition had worsened.  He complained of pain, sometimes swelling, and limitations with daily activities.  The report noted symptoms of pain, stiffness, weakness, swelling, tenderness, and flare-ups; but no deformity, instability, or incoordination.  Flare-ups were precipitated by lifting and weather, and alleviated with pain medication and rest.  On examination, there was evidence of tenderness and abnormal motion.  Left wrist range of motion was dorsiflexion to 0 degrees, palmar flexion to 0 degrees, radial deviation to 0 degrees, and ulnar deviation to 20 degrees with objective evidence of pain.  Left wrist x-rays showed fusion and deformity involving the radius and carpal bones, most likely representing posttraumatic changes.

September 2011 VA treatment records show complaints of pain.  During this visit, the Veteran was afforded left wrist x-rays showing fusion of the radius and carpal bones, demineralization, and degenerative changes.

The Veteran was afforded another VA examination in September 2015.  A diagnosis of status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone was provided.  The Veteran complained of constant left lateral wrist pain, but indicated that he was not using pain medication.  He denied flare-ups and functional loss.  The examination report indicated that he was right hand dominant.  Left wrist range of motion was abnormal with dorsiflexion, palmar flexion, radial deviation, and ulnar deviation all to 0 degrees, but did not attribute to functional loss and no pain was noted.  There was no evidence of pain with weight-bearing, tenderness, or crepitus.  He was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  Additional factors contributing to his left wrist disability included less movement than normal due to ankylosis and adhesions.  There was evidence of reduced muscle strength, but no muscle atrophy.  Left wrist favorable ankylosis was noted in 20 degrees to 30 degrees dorsiflexion.  Left wrist (dorsal) scars measured length 8.0 centimeters by width 0.1 centimeters.  Scars were not painful or unstable.  The examiner indicated that the left wrist disability would not be well served by amputation with prosthesis.  As for functional impact, the examiner indicated that the left wrist disability impacted the Veteran's employment status, and that he should avoid using his left wrist to lift or carry objects of no more than 10 pounds.

The preponderance of the evidence reflects that a higher rating is not warranted under any potentially applicable diagnostic code.  As indicated above, the Veteran is currently in receipt of the highest schedular rating under Diagnostic Code 5214.  To warrant a higher rating, loss of use of hand must be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2016).  As no loss of use of hand, to include amputation, has been demonstrated or found on examination at any time during the appeal period, the Board finds that the Veteran's left wrist disability does not warrant a rating higher than 40 percent, currently assigned.  As the evidence indicates that the Veteran still retains some functional use in his left hand/wrist; there is no doubt to be resolved; and a higher rating for loss of use of the hand under Diagnostic Code 5214 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5214.

The Board's consideration of the DeLuca factors discussed above is not required when the Veteran is receiving the highest scheduler rating for ankylosis under Diagnostic Code 5214, which contemplates limitation of motion, and a higher rating requires loss of use of hand.  See generally Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher scheduler rating required ankylosis).

The Board has also considered separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping. See 38 C.F.R. § 4.14; Mittleider v. West, 11 Vet. App. 181 (1998); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this regard the Board has considered whether a higher disability rating is warranted for the Veteran's left wrist scars.  However, the evidence of record shows that the scars are superficial in nature.  The evidence does not indicate that the scars are painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the left wrist or hand in any way.  On the contrary, on September 2015 VA examination, left wrist (dorsal) scars measured length 8.0 centimeters by width 0.1 centimeters and they were not painful or unstable.  As such, there is no doubt to be resolved and a compensable rating is not warranted for the scars.  See 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7805 (2016).

Finally in this regard, the Board finds that the Veteran's left wrist disability also suffers from osteoarthritis, confirmed by x-ray imaging.  See September 2011 VA left wrist x-rays.  Osteoarthritis is rated pursuant to Diagnostic Code 5003, however that Diagnostic Code states that where there is a compensable (at least 10 percent) limitation of motion of the affected joint(s) then the osteoarthritis should be rated pursuant to the Diagnostic Code for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the Veteran has already been granted a rating on that basis pursuant to Diagnostic Code 5214, and a separate rating for osteoarthritis is not warranted.

The Board additionally finds that the Veteran's left wrist disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria specifically address the Veteran's left wrist symptomatology as described above.  As indicated by the cases cited above, the criteria for rating disabilities of the musculoskeletal system include both the symptoms contemplated in the rating criteria, as well as consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran is service-connected for one, not multiple disabilities.  The Board will therefore not address the issue further.

Finally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  However, given that range of motion findings could not result in a higher rating for the Veteran's left wrist disability for the reasons stated above, a remand for compliance with Correia is not required.

For the foregoing reasons, entitlement to a rating in excess of 40 percent for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is solely service-connected for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone, evaluated as 40 percent disabling.  Because he is only service connected for one disability rated less than 60 percent, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, VA's policy is that any veteran unable to secure and follow a substantially gainful occupation should be rated totally disabled.  Consequently, the Board must consider whether a TDIU is or may be warranted and, if so, must remand the issue for referral to the Director of Compensation.  38 C.F.R. § 4.16(b).

In the July 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that his service-connected left wrist disability prevents him from securing substantially gainful employment.  He also indicated that he had four years of college education.  In 2004 he retired from a director position with the Department of Recreation in San Juan, Puerto Rico.  See June 2010 VA examination.  

For the following reasons, the criteria for a TDIU have not been met during the rating period on appeal.

During the period on appeal, VA treatment records contain evidence of symptoms and treatment related to the Veteran's left wrist disability to include complaints of pain and limited range of motion.  However, the weight of evidence of record does not indicate that pain significantly impairs him to the extent that it renders him unable to secure and follow a substantially gainful occupation in light of his education and experience. 

October 2012 VA occupational therapy records document the Veteran's complains that his left hand limits participation in daily routines, however, he reported that he "participates in community activities, such as shopping, banking, drives his own car and performs household chores. . . ."
  
At the most recent September 2015 VA examination, the Veteran reported that he did not use any pain medication, was totally independent in all activities of daily living, and able to drive.  Based on a review of the claims file and in-person examination, the examiner concluded that the functional impact of the Veteran's left wrist disability was that the Veteran should avoid lifting or carrying objects of no more than 10 pounds with his left wrist.

The Board acknowledges the Veteran's contentions that pain caused by his left wrist disability impairs him to the extent that it renders him unable to secure and follow a substantially gainful occupation.  See July 2011 VA Form 21-4138.  The Veteran's statements with respect to his pain are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board finds the opinion of the September 2015 VA examiner as to the degree of functional impairment caused by his left wrist disability , specifically, that he should avoid lifting or carrying objects of no more than 10 pounds with his left wrist to be of significant probative weight because it is based on examination findings.  Ultimately, however, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  The fact that the Veteran has four years of college and held a director position reflects that he is capable of performing jobs that do not require him to lift a significant amount of weight, and this tends to show that the Veteran's left wrist disability does not preclude the Veteran from securing and following a substantially gainful occupation.  Moreover, to the extent that the Veteran has indicated in his statements that his left wrist disability causes unemployability, the Board finds that his statement to the health care professional who conducted the September 2015 VA examination, indicating lack of use of pain medication and total independence in all activities of daily living, with ability to drive, is of greater probative weight than his statements made during the course of an appeal from the denial of compensation.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  Consequently, the Board finds that, notwithstanding the Veteran's statement that his left wrist pain prevents him from securing and following a substantially gainful occupation, the weight of the evidence reflects that the limitations caused by his left wrist disability, as indicated in his other lay statements and the September 2015 medical opinion, would not prevent him from doing so, given his educational and occupational background.

Based on the above, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected left wrist disability has not precluded him from obtaining and maintaining substantially gainful employment during the period on appeal, given his college education and work history as a director.  The benefit of the doubt doctrine is thus not for application and the claim for a TDIU must therefore be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for status-post left wrist fracture and subsequent avascular necrosis of scaphoid bone, currently rated 40 percent, is denied.

Entitlement to a TDIU is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


